In the United States Court of Federal Claims
                                                          OFFICE OF SPECIAL MASTERS
                                                                    No. 17-342V
                                                             Filed: December 7, 2017
                                                                  UNPUBLISHED

                                                                         
    LINDA KING,                                                          
                                                                             Special Processing Unit (SPU);
                                           Petitioner,                       Ruling on Entitlement; Concession;
    v.                                                                       Causation-In-Fact; Influenza (Flu)
                                                                             Vaccine; Shoulder Injury Related to
    SECRETARY OF HEALTH AND                                                  Vaccine Administration (SIRVA)
    HUMAN SERVICES,

                                         Respondent.

                                                                         
Ronald Craig Homer, Conway, Homer, P.C., Boston, MA, for petitioner.
Colleen Clemons Hartley, U.S. Department of Justice, Washington, DC, for respondent.
 
                                                               RULING ON ENTITLEMENT1
Dorsey, Chief Special Master:
       On March 13, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) following an influenza (“flu”) vaccination administered on
October 11, 2015. Petition at 1. The case was assigned to the Special Processing Unit
of the Office of Special Masters.
       On December 7, 2017, respondent filed his Rule 4(c) report in which he
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent has concluded that petitioner’s alleged
shoulder injury is consistent with a SIRVA, and that it was caused in fact by the flu

                                                            
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
vaccine she received on October 11, 2015. Id. at 5. Respondent further agrees that
petitioner has met the statutory requirements for entitlement to compensation. Id.
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.


IT IS SO ORDERED.


                                s/Nora Beth Dorsey
                                Nora Beth Dorsey
                                Chief Special Master